     Case: 1:19-cv-03788 Document #: 40 Filed: 10/22/19 Page 1 of 5 PageID #:147




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CATHERINE SHANAHAN, individually and on           )
behalf of all others similarly situated,          )
                                                  )
       Plaintiff                                  )
                                                  )
       v.                                         )       Case No.1:19-cv-3788
                                                  )
NATIONAL AUTO PROTECTION CORP.,                   )       Honorable Robert John Blakey
et al.,                                           )
                                                  )

                        MEMORANDUM OF LAW IN SUPPORT OF
                   ASSENTED TO MOTION TO WITHDRAW AS COUNSEL

       Mitchell N. Roth and Genevieve C. Bradley from the law firm Roth Jackson and David S.

Wayne and Michael A. Jacobsen from the law firm Saul Ewing Arnstein & Lehr LLP

(collectively “Counsel”), counsel for Defendants National Auto Protection Corp. (“NAPC”) and

Matrix Financial Services, LLC (“Matrix”), hereby submit their Memorandum in Support of their

Motion to Withdraw as Counsel for NAPC pursuant to Local Rule 83.17 and state as follows:

I.     STATEMENT OF RELEVANT FACTS

       1.      NAPC and Matrix retained Counsel to represent them in this lawsuit in which

Plaintiff Catherine Shanahan (“Plaintiff”) has sued NAPC, Matrix, and Nation Motor Club, LLC

(“Nation Motor”) for alleged violations of the Telephone Consumer Protection Act.

       2.      Without breaching Counsel’s confidentiality obligations to NAPC, the corporate

existence of NAPC has terminated. Prior to its termination, NAPC instructed Counsel to cease

performing additional services on its behalf and to withdraw from this case.        NAPC also

terminated Counsel’s engagement in this matter.
       Case: 1:19-cv-03788 Document #: 40 Filed: 10/22/19 Page 2 of 5 PageID #:148




         3.     The instruction from the NAPC also follows a breakdown in the attorney-client

relationship which makes it impossible for Counsel to continue their representation of the client

and to adequately prepare for and defend the client at the trial.

         4.     This Motion to Withdraw is only with regard to Counsel’s representation of

NAPC. Counsel continues to represent Matrix in this matter.

         4.     No trial date has been set.

         5.     The other parties have provided their assent to this Motion.

II.      LEGAL STANDARD

         In this Court, “The attorney of record may not withdraw . . . without first obtaining leave

of court.” Local Rule 83.17 Moreover, the Illinois Rules of Professional Conduct require

counsel to withdraw from the representation of a client if the attorney is discharged. (“Except as

stated in paragraph (c), a lawyer shall not represent a client or, where representation has

commenced, shall withdraw from the representation of a client if: . . . (3) the lawyer is

discharged”). Ill. R. Prof. Conduct 1.16(a)(3).1

III.     ARGUMENT

         Good cause exists for this Court to permit Counsel to withdraw their appearances.

Because confidentiality obligations prevent Counsel from providing substantive factual support

for this Motion at present, Counsel represents simply that they have been informed the

termination of NAPC’s corporate existence, and prior to its termination, NAPC instructed

counsel to withdraw. Counsel also represents that due to this termination, there has been a

breakdown in the attorney-client relationship which makes it impossible for counsel to continue

its representation of NAPC and to adequately prepare for and defend its client at the trial.
         1
         Paragraph (c) requires a lawyer to obtain a tribunal’s permission before withdrawing if
so required by the tribunal. Ill. R. Prof. Conduct 1.16(c). Counsel files this motion for the
purpose of seeking this Court’s permission.
                                               2
      Case: 1:19-cv-03788 Document #: 40 Filed: 10/22/19 Page 3 of 5 PageID #:149




Furthermore, counsel has been advised that NAPC will be ceasing business operations and

dissolving. NAPC is aware that prior to any dissolution, it must retain new counsel to continue

litigating its defense in this case.

IV.     CONCLUSION

        WHEREFORE, Counsel request that this Court grant their Motion to Withdraw as

Counsel for National Auto Protection Corp, strike their respective appearances, and for such

further relief as this Court deems necessary.




                                                3
Case: 1:19-cv-03788 Document #: 40 Filed: 10/22/19 Page 4 of 5 PageID #:150




                                  NATIONAL AUTO PROTECTION CORP.

                                  and

                                  MATRIX FINANCIAL SERVICES, LLC

                                  By Counsel


                                  _/s/_Mitchell N. Roth
                                  Mitchell N. Roth, pro hac vice
                                  Genevieve C. Bradley, pro hac vice
                                  ROTH JACKSON
                                  8200 Greensboro Drive, Suite 820
                                  McLean, Virginia 22102
                                  Phone: 703-485-3531
                                  Fax: 703-485-3525
                                  mroth@rothjackson.com
                                  gbradley@rothjackson.com

                                  and

                                  David S. Wayne
                                  Michael A. Jacobsen
                                  Saul Ewing Arnstein & Lehr LLP
                                  161 N. Clark Street, Suite 4200
                                  Chicago, IL 60601
                                  Phone: 312-876-7100
                                  david.wayne@saul.com
                                  michael.jacobsen@saul.com

                                  Counsel for Defendants
                                  National Auto Protection Corp. and
                                  Matrix Financial Services, LLC




                                     4
    Case: 1:19-cv-03788 Document #: 40 Filed: 10/22/19 Page 5 of 5 PageID #:151




                                CERTIFICATE OF SERVICE

       I certify that on this ____ day of October, 2019, I caused a copy of the foregoing

document to be served via ECF on all parties entitled to be receive notice.

                                             /s/ Mitchell N. Roth
                                             Mitchell N. Roth




                                                 5
